--------------------------------------------------------------------------------

Exhibit 10.1
TRANSITION AND RETIREMENT AGREEMENT
This Transition and Retirement Agreement (“Agreement”) is made and entered into
as of May 2nd, 2019 by and between NBT BANCORP INC., a Delaware corporation
having its principal office in Norwich, New York (“NBTB”) and MICHAEL J. CHEWENS
(“Executive”) (collectively, the “Parties”).
WHEREAS, Executive currently serves as Senior Executive Vice President and Chief
Financial Officer of NBTB and NBT Bank, National Association, a national banking
association and wholly-owned subsidiary of NBTB (“NBT Bank” and together with
NBTB, the “Company”);
WHEREAS, the Company and Executive previously entered into an Amended and
Restated Employment Agreement, dated as of December 19, 2016 (the “Employment
Agreement”), which is scheduled to terminate in accordance with its terms on
January 1, 2020;
WHEREAS, Executive desires to resign from his employment and positions with the
Company and to retire, and the Parties desire to facilitate a smooth transition
from Executive’s current positions to retirement;
WHEREAS, the Company and Executive desire to set forth certain promises,
agreements, and understandings in this Agreement; and
WHEREAS, capitalized terms used but not defined herein shall have the meaning
given to such terms in the Employment Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
    1. Resignation Date, Retirement Date, and Transition Period.
(a) Effective as of December 31, 2019 (the “Resignation Date”), Executive hereby
resigns from any and all offices, positions, directorships, chairmanships,
and/or fiduciary responsibilities of any nature or description with the Company,
its affiliates, any of their respective subsidiaries, and any of their
respective employee benefit plans, including without limitation his position as
Senior Executive Vice President and Chief Financial Officer of NBTB and NBT
Bank.
(b) The Parties hereby agree that: (i) Executive’s last day of employment with
the Company will be March 31, 2020 (subject to earlier termination by the
Company or in connection with Executive’s earlier death or Disability) (the
“Retirement Date”); (ii) during the period from the date hereof through the
Retirement Date (the “Transition Period”), Executive will remain an employee of
the Company, as applicable, (A) in his current role and title through the
Resignation Date and (B) in a transitioning role from January 1, 2020 through
the Retirement Date; and (iii) during the Transition Period, Executive will
assist in the transition of his duties as requested from time to time by the
Company.
(c) The Company shall announce (and otherwise provide any external and internal
notices and/or communications regarding) Executive’s Resignation Date and
Retirement Date in such manner and at such time(s) as it deems appropriate, in
its sole discretion.  Executive shall not announce Executive’s departure and
transition arrangement prior to any such Company announcement, notice, or
communication and shall not thereafter contradict or provide statements
materially inconsistent with such Company announcements, notices, and/or
communications.
(d) Executive hereby waives any right to terminate his employment following the
date hereof for Good Reason under his Employment Agreement.
(e) If requested by the Company, Executive shall execute a general release of
claims, in a form requested by the Company, as of the Resignation Date and/or
the Retirement Date.
    2. Transition Period Consideration.  Provided that Executive executes this
Agreement and complies with all of its terms, during the Transition Period, the
Company shall provide Executive with the following (the “Transition Period
Consideration”):
(a) Executive shall continue to receive Executive’s base salary in effect as of
the date hereof, payable in the normal course in accordance with the Company’s
standard payroll practices, from the date hereof through the Retirement Date. 
In addition, subject to his continued employment through the Retirement Date,
Executive will receive the equivalent of three months’ base salary, payable in a
lump sum on the next regularly-scheduled payroll date following the Retirement
Date.
(b) With respect to the 2019 calendar year, the Company shall pay Executive a
cash bonus pursuant to the Company’s annual Executive Incentive Compensation
Plan (the “EICP”) based on the budgeted payout percentage of his base salary,
regardless of actual performance.  Such cash bonus shall be paid at the same
time bonuses are paid to NBTB’s executives in the ordinary course under the
EICP.
(c) With respect to the 2019 calendar year, the Company shall approve a
discretionary employer contribution to the Company’s Deferred Compensation Plan
(the “DCP”) at the budgeted percentage of Executive’s base salary.  In addition,
the Company shall approve an additional discretionary employer contribution to
the DCP in an amount equal to $83,344.  Such employer contributions shall be
contributed to the DCP at the same time contributions are contributed for NBTB’s
executives in the ordinary course.
(d) Executive will be eligible to continue to participate in the Company’s
health insurance and other employee benefit plans, to the same extent as he was
eligible on the date hereof and in accordance with the terms of such health
insurance and other employee benefit plans, from the date hereof through the
Retirement Date.  Executive’s group health insurance benefits will cease on the
Retirement Date.  At that time, Executive will be eligible to continue his group
health insurance benefits, subject to the terms and conditions of the applicable
benefit plan, the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and, as applicable, state insurance laws.  Executive will
receive additional information regarding his right to elect continued coverage
under COBRA in a separate communication.
(e) As of the Retirement Date, the ownership and title of Executive’s
company-provided car as of the Retirement Date and of Executive’s
company-provided iPad and phone shall transfer to Executive’s name, and an
amount equal to the then fair market value of such company-provided car, iPad,
and phone shall be imputed to Executive for tax purposes.
(f) Within five (5) business days following the Retirement Date, Executive shall
submit his final documented expense reimbursement statement as an employee of
the Company reflecting all business expenses, if any, that Executive incurred
during his employment with the Company that have not yet been reimbursed by the
Company and for which Executive seeks reimbursement.  The Company will reimburse
Executive for those expenses in accordance with the Company’s normal
reimbursement policies.
(g) With respect to any equity incentive awards previously granted to Executive
with respect to the Company (the “Equity Awards”), all rights with respect to
such Equity Awards will be determined under the terms and conditions of the
applicable Company omnibus incentive plan and the award agreements and other
documents governing such Equity Awards; provided, however, that notwithstanding
Executive’s termination of employment, Executive shall remain eligible to 100%
vest in his 2018 and 2019 Equity Awards that are performance units, based on the
actual achievement of the applicable performance factors as determined by the
Company’s Compensation Committee for the applicable performance periods, which
performance units shall otherwise be payable at the time and in the form
provided under the terms and conditions of the applicable Company omnibus
incentive plan and the award agreements and other documents governing such
Equity Awards.
(h) All payments and benefits made or provided to Executive under this
Agreement, or otherwise by the Company, shall be subject to withholding to
satisfy required withholding taxes and other required deductions.  The payments
and benefits made or provided under this Agreement will be in lieu of any
severance pay Executive may be entitled to receive under any other severance
plan or arrangement, individual written employment agreement (including the
Employment Agreement), or other agreement relating to payment upon separation
from employment, retirement, or otherwise.
Executive acknowledges and agrees that a portion of the Transition Period
Consideration above constitute payments and benefits above and beyond that
Executive would otherwise be entitled to receive, now or in the future, without
entering into this Agreement and constitutes valuable consideration for the
promises and undertakings set forth in this Agreement.
3. Earlier Termination.  Notwithstanding any other provision of this Agreement
to the contrary, for the avoidance of doubt, (i) if Executive terminates
Executive’s employment prior to the Retirement Date or if the Company terminates
Executive’s employment for Cause (as defined in the Employment Agreement,
excluding the proviso at the end and additionally including a material breach of
this Agreement) prior to the Retirement Date, Executive shall not be entitled to
receive or retain any of the Transition Period Consideration; and (ii) if the
Company terminates Executive’s employment without Cause (as defined in the
Employment Agreement, excluding the proviso at the end and additionally
including a material breach of this Agreement) following the Resignation Date
and prior to the Retirement Date, Executive shall be entitled to receive the
Transition Period Consideration, and in this situation, Executive’s earlier date
of termination of employment shall be the Retirement Date for purposes of this
Agreement.
4. Employee Covenants. Executive acknowledges, and the Parties agree, that
Section 4 of the Employment Agreement (Confidential Business Information;
Non-Competition; Non-Solicitation) survive termination of the Employment
Agreement and Executive’s termination of employment and shall remain in full
force and effect in accordance with its terms.
    5. No Further Compensation.  Executive acknowledges and agrees that, except
with respect to the payments to be made and other benefits to be provided by the
Company as set forth in this Agreement, (a) the Company has paid all salary,
wages, bonuses, accrued vacation, commissions, and any and all other benefits
and compensation that Executive has earned during his employment with the
Company, (b) Executive will not be eligible for, or entitled to receive, any
other bonus amounts following the Retirement Date, and (c) all benefits and
perquisites of employment with the Company will cease as of the Retirement Date
and Executive will not receive any further salary, bonuses, vacation, vesting of
benefits, or other forms of compensation after the Retirement Date from the
Company, except as required by applicable law or, with respect to vested
benefits thereunder, pursuant to the terms of an applicable Company employee
benefit plan.
    6. Non-Disparagement.  Executive agrees not to make any oral or written
statement or take any other action that disparages or damages the reputations of
the Company or its officers, directors, agents, or employees, products, or
services or impairs the normal operations of the Company; provided, however,
that nothing in this Agreement shall prohibit Executive from providing truthful
information or testimony in response to any court order, subpoena, or government
investigation.
    7. Return of Company Property.  Other than as set forth in Section 2(e)
above and other than items previously mentioned, on or before the Retirement
Date, Executive shall return to the Company any and all Company records and any
and all Company property in his possession or under his control, including
without limitation manuals, books, blank forms, documents, letters, memoranda,
notes, notebooks, reports, printouts, computer disks, computer tapes, source
codes, data, tables or calculations and all copies thereof, documents that in
whole or in part may contain any trade secrets, confidential information, or
other proprietary or secret information of the Company, and all copies thereof,
and keys, vehicles, access cards, personal computers, telephones and other
electronic equipment belonging to the Company or any of its Affiliates.
8. Other Agreements.  The Employment Agreement will remain in full force and
effect in accordance with its terms and will continue to bind Executive through
its scheduled termination, except to the extent the terms of this Agreement
directly contradict terms in the Employment Agreement, in which event the terms
of this Agreement shall control and shall operate as an amendment as necessary. 
Otherwise, this Agreement represents the entire agreement between the Parties
regarding the matters addressed herein, and it supersedes and replaces all prior
agreements, representations, negotiations, or discussions between the Parties,
whether written or oral.
    9. Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto.  The Parties acknowledge that (a) they have read this Agreement; (b)
they have had the opportunity to seek legal counsel of their own choice; (c)
they understand the terms and consequences of this Agreement; and (d) they are
fully aware of the legal and binding effect of this Agreement.
    10. Modifications.  This Agreement may not be modified, amended, altered, or
supplemented except by the execution and delivery of a written agreement
executed by Executive and an authorized representative of the Company or by a
court of competent jurisdiction.
    11. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  Either Party may execute this Agreement by signing on the
designated signature block below and by transmitting such signature page via
facsimile or e-mail (via PDF format) to the other party.  Any signature made and
transmitted by facsimile or e-mail (via PDF format) for the purpose of executing
this Agreement shall be deemed an original signature for purposes of this
Agreement and shall be binding upon the Party transmitting its or his signature
by facsimile or e-mail (via PDF format).
   
    12. Miscellaneous.  The following provisions from the Employment Agreement
are hereby incorporated herein by reference into this Agreement and become a
part hereof and shall survive the termination of the Employment Agreement in
accordance with its terms: (a) Section 10 (Assignment; Successors), (b) Section
11 (Governing Law), (c) Section 13 (Illegality; Severability), (d) Section 14
(409A Compliance), (e) Section 15 (Arbitration), (f) Section 16 (Costs of
Litigation), (g) Section 17 (Company Right to Recover), and (h) Section 20
(Headings).

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Transition and Retirement Agreement as of the date written below.


EXECUTIVE
/s/ Michael J. Chewens
 
Date: May 2, 2019

     
NBT BANCORP INC.
By: /s/ John H. Watt, Jr.

President & Chief Executive Officer
 
Date: May 2, 2019

     